UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Duane Joseph Johnson,                 :
                                      :
               Plaintiff,             :
       v.                             :               Civil Action No. 12-0587 (CKK)
                                      :
Quaker Oats Company,                  :
                                      :
               Defendant.             :



                                  MEMORANDUM OPINION

       In this action removed from the Superior Court of the District of Columbia under this

Court’s diversity jurisdiction, Not. of Removal [Dkt. # 4-1] ¶ 5, plaintiff sues the Quaker Oats

Company for allegedly misleading him “about the nutritional and health qualities of its chewy

granola bars and instant oatmeal products that contain partially hydrogenated oil.” Am. Compl.

[Dkt. # 4-1, ECF pgs. 12-28] at 1. Plaintiff claims that defendant’s “wide-spread marketing

campaign” touting the nutritional value of those products between November 1, 2005, and

November 2010 “caused” him to pay a premium price for the products he allegedly purchased

“from a vendor in the District of Columbia” or from “various individuals.” Id. ¶¶ 2, 5, 8.

Plaintiff sues under the District of Columbia Consumer Protection Procedures Act (“CPPA”),

D.C. Code §§ 28-3901-13, for damages exceeding $90,000. Am. Compl. ¶ 6,

      Pending before the Court is the Motion by Defendant the Quaker Oats Company to

Dismiss the Amended Complaint [Dkt. # 5], which plaintiff has opposed. Also pending are

plaintiff’s contested motion to voluntarily dismiss this action without prejudice under Rule 41

[Dkt. # 20], and a contested motion by Douglas Wardrick to intervene [Dkt. # 7]. Defendant

seeks dismissal under Rule 12(b)(1) for lack of jurisdiction on the ground that plaintiff lacks


                                                 1
standing and under Rule 12(b)(6) for failure to state a claim upon which relief can be granted.

Since the Court agrees that plaintiff has not established his standing to sue under the District’s

CPPA, it will grant defendant’s motion to dismiss under Rule 12(b)(1), deny the remaining two

motions as moot, and dismiss this case. See Haase v. Sessions, 835 F.2d 902, 906 (D.C. Cir.

1987) ("The defect of standing is a defect in subject matter jurisdiction.").

       “Article III of the Constitution limits the ‘judicial power’ of the United States to the

resolution of ‘cases' and ‘controversies.’ ” Valley Forge Christian Coll. v. Ams. United for

Separation of Church & State, Inc., 454 U.S. 464, 471 (1982). “In order to establish the

existence of a case or controversy within the meaning of Article III, [a] party must meet certain

constitutional minima,” including “the requirement that . . . [he] has standing to bring the

action.” Gettman v. DEA, 290 F.3d 430, 433 (D.C. Cir. 2002). The “irreducible constitutional

minimum” of standing requires: (1) an injury in fact; (2) causation; and (3) redressability. Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992); see Little v. Fenty, 689 F. Supp. 2d 163,

168 (D.D.C. 2010) (“To satisfy this burden of establishing standing, ‘[a] plaintiff must allege

personal injury fairly traceable to the defendant's allegedly unlawful conduct and likely to be

redressed by the requested relief.’ ”) (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)).

Standing to assert a claim under the District’s CPPA “ ‘requires no more’ than payment for

services and pecuniary harm as a result of [unlawful trade] practices.” Silvious v. Snapple

Beverage Corp. 793 F. Supp. 2d 414, 417 (D.D.C. 2011) (citing Shaw v. Marriott Intern., Inc.,

605 F.3d 1039, 1042-43 (D.C. Cir. 2010)).

       Plaintiff has not provided specific, or even approximate, dates when he made the alleged

purchases, and reality belies his allegations. Plaintiff is serving a Superior Court sentence of 30

years to life imposed on January 19, 1995. See Johnson v. Sullivan, 748 F. Supp. 2d 1, 3-4



                                                  2
(D.D.C. 2010). A court may take judicial notice of public records, which include court dockets.

See Fed. R. Evid. 201(a),(b); Rogers v. District of Columbia, Civ. Action No. 11-1618, ___ F.

Supp. 2d ___, 2012 WL 3108873, at *3 (D.D.C. Aug. 1, 2012) (citing cases). A review of the

civil dockets of this Court, to which plaintiff is no stranger, places plaintiff at the Federal

Correctional Institution in Petersburg, Virginia, from 2006 to 2010. See, e.g., Johnson v.

EOUSA, Civ. No. 06-0424 (filed Mar. 8, 2006); Johnson v. Sullivan, Misc. No. 08-0457 (filed

June 26, 2008); Johnson v. Sullivan, Civ. No. 09-2056 (filed Oct. 30, 2009); Johnson v. McCool,

Civ. No. 10-0634 (filed Apr. 23, 2010). Plaintiff does not state where he was incarcerated on

November 1, 2005, when he alleges defendant launched the misleading marketing campaign, but

it is reasonably safe to assume that he was not in the District on that date either.

        Regardless, plaintiff’s implication that he purchased defendant’s products in the District

of Columbia and thus suffered pecuniary injury simply strains credulity. Cf. with Silvious v.

Coca-Cola Co., Civ. No. 11-2113, ___ F. Supp. 2d ___, 2012 WL 4466854, at *2 (D.D.C. Sept.

28, 2012) (finding that a plaintiff incarcerated since February 11, 2005, could not “credibly

assert” that he had purchased defendant’s product in the District within the applicable three-year

statute of limitations). And as a lay person, plaintiff cannot advance the claims of vendors or

other consumers who may have purchased defendant’s products in the District of Columbia. See

28 U.S.C. § 1654 (“In all courts of the United States the parties may plead and conduct their own

cases personally or by counsel . . . .”); Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C.

Cir. 1984) (holding that a lay person cannot appear as counsel for others); Silvious, 2012 WL

4466854, at *2 (finding same); see also Maydak v. FCC, No. 98-1383, 1998 WL 938717 (D.C.

Cir. Dec. 9, 1998) (per curiam) (“Appellant's alleged injuries ‘in his capacity as a consumer’ are

hypothetical and conjectural, not the concrete and actual or imminent injury that Article III



                                                   3
requires. . . . Furthermore, appellant has not shown a fairly traceable connection . . . because the

injury depends on the choices of third parties not before the court.”). Accordingly, the Court will

grant defendant’s motion to dismiss under Rule 12(b)(1) for lack of subject matter jurisdiction.

A separate Order accompanies this Memorandum Opinion.



                                              ___________s/_______________
                                              COLLEEN KOLLAR-KOTELLY
                                              United States District Judge
DATE: January 2, 2013




                                                 4